Citation Nr: 1047908	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-25 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active service from 
November 1990 to December 1991, in addition to reserve service.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
in relevant part denied service connection for depression and for 
hypertension.  The Veteran appealed and perfected his appeal only 
with regards to the claim for service connection for 
hypertension.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Board is mindful of its obligation to review the entire 
claims file for the benefit of the Veteran.  See Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir. 2000) (requiring the VA to 
investigate all possible in-service causes of a veteran's current 
disability, including those unknown to a veteran).  Further, in 
Schroeder v. West, the Federal Circuit concluded that a "claim" 
should be defined broadly as an application for benefits for a 
current disability.  Id at 1269; see also Rodriquez v. West, 189 
F.3d 1351, 1353 (Fed. Cir. 1999).  In Roebuck v. Nicholson, 20 
Vet. App. 307 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that although there may be multiple 
theories or means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit for 
the same disability, they constitute the same claim.

While the Veteran had over a year of active duty service, 
documents in the claims file indicate that he had reserve service 
that may have spanned from August 1970 through 2002.  See August 
2004 Chronological Statement of Retirement Points.  As well, 
other correspondence from the RO to the Veteran indicated he 
performed drill days for pay in fiscal year 2003.  See January 
2005 RO Letter to Veteran.

Service connection may be granted for a disability resulting from 
disease or injury incurred or aggravated while performing active 
duty for training (ACDUTRA), for residuals of injury incurred or 
aggravated during inactive duty training (INACDUTRA).  Active 
military, naval, or air service includes any period of ACDUTRA 
during which the individual concerned was disabled from disease 
or injury incurred in the line of duty.  38 U.S.C.A. § 101(22), 
(24) (West 2002); 
38 C.F.R. § 3.6(a), (c) (2010).  Active military, naval, or air 
service also includes any period of INACDUTRA during which the 
individual concerned was disabled from injury (but not disease) 
incurred in the line of duty.  38 U.S.C.A. § 101(23), (24); 38 
C.F.R. § 3.6(a), (d).  

Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated while 
performing active duty or ACDUTRA or from injury (but not 
disease) incurred or aggravated while performing INACDUTRA. 
(emphasis added).  Id.  See also 38 U.S.C.A. §§ 106, 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a).  

ACDUTRA includes full time duty performed by members of the Armed 
Forces Reserves or the National Guard of any state. 38 C.F.R. § 
3.6(c).  INACDUTRA includes duty other than full time duty 
performed by a member of the Reserves or the National Guard of 
any state. 38 C.F.R. § 3.6(d).

The Veteran's service treatment records include reports of 
physical examinations dated through 1998, but no further.  As 
evidence indicates the Veteran performed reserve service through 
fiscal year 2003, the service treatment records are incomplete.  
Every effort must be made to obtain and include in the claims 
file all of the Veteran's reserve service treatment records.

As well, the Board notes VA treatment records dated January 2001 
through July 2002 refer to the Veteran having a diagnosis of 
hypertension that was being treated by prescribed medication.  VA 
treatment reports end in the record in July 2002 and resume again 
dated June 2005.  All VA treatment reports that pertain to the 
Veteran's hypertension also should be obtained and included in 
the record.     

Further, the Board notes that the Veteran was sent a VCAA letter 
pertaining to service connection.  See Letter, May 2006.  Such a 
notice letter did not, however, inform the Veteran of the 
requirements of service connection as it pertains to ACDUTRA and 
INACDUTRA.  Indeed, no adjudication or notice letter from the RO 
discussed the applicability of these regulations.  For this 
reason, the Board will remand the Veteran's claim for service 
connection for hypertension to ensure compliance with the duty-
to-notify and duty-to-assist provisions of the VCAA.

Accordingly, the issue of service connection for hypertension is 
REMANDED for the following action:

1.  The AMC/RO should send a VCAA letter 
telling the Veteran what is required to 
substantiate a service connection claim based 
on ACDUTRA and INACDUTRA service.  The 
Veteran should be asked to submit any 
pertinent evidence in his possession, such as 
any reserve service Reports of Medical 
History or Reports of Medical Examination 
that were prepared for retirement or for any 
purpose.

2.  Contact the appropriate agency to obtain 
all of the Veteran's reserve service 
treatment records for the reserve service 
period from 1998 until discharge in 2003 or 
later.

3.  Ask the Veteran to provide any private 
treatment (medical) records, not already in 
the claims file, pertaining to treatment or 
evaluation of the hypertension disorder, or 
to provide the identifying information and 
any necessary authorization to enable the 
AMC/RO to obtain such evidence on his behalf.  
Document any attempts to obtain such records.  
If the AMC/RO is unable to obtain any 
pertinent evidence identified by the Veteran, 
so inform him and request that he obtain and 
submit it.

4.  Obtain all VA treatment reports that 
pertain to hypertension dated July 2002 to 
present, from the VA medical facility in 
Dallas, Texas, and include them in the claims 
file.  Document for the claims file all 
unsuccessful or negative searches for such 
records.  

5.  After undertaking any other development 
deemed appropriate, re-adjudicate the issue 
of service connection for hypertension.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case, and should be afforded an 
opportunity to respond before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


